Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claims 1 and 16 recite “comprising--” it is suggested that Applicant replace “--” with a colon --:--.            Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchetti (US 20200108289).
Regarding Claim 1, Marchetti teaches a carrier for securely carrying a yoga mat, the carrier comprising:                    a shoulder strap portion 130; and                  a planar portion 100 having a first end portion 106 and a second end portion 108 opposite the first end portion, wherein the first end portion 106 is coupled to the shoulder strap portion 130, the planar portion comprising a first surface 104 and a second surface 102 opposite the first surface; and                    a securing strap 114 coupled to the first surface, wherein the first surface at the second end portion 108 is positionable to interface with the yoga mat before the planar portion is rolled up with the yoga mat, and the securing strap is sized and positioned to admit at least a part of the shoulder strap portion through the securing strap after the planar portion is rolled up with the yoga mat (Refer to Figs. 1&4 Paragraph [0031]:” As the mat is rolled toward the first end 106 of the mat and the mat is now in a rolled configuration (e.g., as shown in FIG. 4), the middle section 144 of the second strap 130 is wrapped about the rolled mat and then passed through the pocket 128 defined by the first strap 114.”). The Office takes the position that the limitation of “for securely carrying a yoga mat”, “interface with the yoga mat before the planar portion is rolled up with the yoga mat” and “strap after the planar portion is rolled up with the yoga mat” is considered intended use. The device is capable of performing the intended use via rolling a second yoga mat with the yoga mat 100 of the device to carry multiple mats. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 5, Marchetti fails to expressly disclose wherein the planar portion 100 is positioned to wrap around the yoga mat when the planar portion is rolled up with the yoga mat, however the Office takes the position that the mat 100 is capable of being wrap around a second yoga mat to carry multiple mats together. Refer to MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 6, Marchetti continues to teach wherein the carrier, when slung over a shoulder of a user, is configured to securely carry the yoga mat in a generally horizontal orientation relative to a local surface. Refer to annotated Fig. 4 below to depict that the yoga mat would be generally horizontal.
    PNG
    media_image1.png
    624
    551
    media_image1.png
    Greyscale

Regarding Claim 7, Marchetti continues to teach wherein the carrier, when slung over a shoulder of a user, is configured to securely carry the yoga mat in a generally vertical orientation relative to a local surface. Refer to annotated Fig. 4 below to depict that the yoga mat would be generally vertical if desired.
    PNG
    media_image1.png
    624
    551
    media_image1.png
    Greyscale


Claim(s) 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schildkraut (US 4967986).
Regarding Claim 16, Schildkraut teaches a carrier configured to securely carry a flexible planar object 48, the carrier comprising:                        a strap portion 50; and                         a planar portion 10 coupled to the strap portion 50, wherein the planar portion comprises an end portion 43 that opposes the strap portion (Refer to Figs. 1&2);                       a first surface (Fig. 2) and a second surface (Fig. 1) opposite the first surface (Fig. 2); and                      a securing band 52 engaged with the first surface, wherein the securing band is positioned to admit the strap portion through the securing band after the flexible planar object is rolled up with the planar portion (Refer to Fig. 3 Col 2 Lines 34-40:” In this way, when the pouch is rolled into the circular position illustrated in FIG. 3, the strap 50 can be inserted underneath the length 52 of flexible material.”).
Regarding Claim 18, Schildkraut fails to expressly disclose wherein the first surface is in contact with the flexible planar object 48 while the second surface is not before the planar object is rolled up. The Office takes the position that the device of Schildkraut is capable of performing the intended use, such that the towel 48 may be rolled up in the same manner as claimed since the device of Schildkraut meets all the structures as claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 19, Schildkraut fails to expressly disclose wherein both the first and second surfaces of the planar portion are in contact with the flexible planar object after the planar object and the planar portion are rolled up together. The Office takes the position that the device of Schildkraut is capable of performing the intended use, such that the towel 48 may be rolled up in the same manner as claimed since the device of Schildkraut meets all the structures as claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 20200108289).
Regarding Claim 10, Marchetti teaches in a second embodiment wherein the shoulder strap portion comprises a first shoulder strap portion 222, and wherein the carrier further comprises a second shoulder strap portion 216 coupled to the first end portion (Refer to Fig. 5). But fails to expressly disclose the embodiment of Fig. 1 comprises a second shoulder strap portion. It would have been obvious to one of ordinary skill in the art the time of effective filing to modify the strap 144 to comprises a first shoulder strap portion 222, and wherein the carrier further comprises a second shoulder strap portion 216 coupled to the first end portion for the purpose of providing additional support to the device and therefore such duplication of essentially subject matter would have been obvious to produce expected results and does not patentably distinguish the invention over prior arts since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 20200108289) in view of Andrews (US 20110131723).
Regarding Claim 3, Marchetti teaches the claimed invention as noted above but fails to teach wherein the planar portion further comprises an alignment mark on the second surface, wherein the alignment mark is positioned near a midpoint of the planar portion between the first end portion and the second end portion. Andrews teaches a yoga mat comprising a first and second surface and a first end portion and second end portion wherein the planar portion further comprises an alignment mark on the second surface, wherein the alignment mark 34,36 is positioned near a midpoint of the planar portion between the first end portion and the second end portion (Refer to Fig. 6). Andrews is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art to modify the planar portion 100 of Marchetti to be in view of Andrews such that there is an alignment mark on the second surface, wherein the alignment mark is positioned near a midpoint of the planar portion between the first end portion and the second end portion for the purpose of providing alignment to a user performing exercise thereon (Refer to Paragraph [0038] The yoga exercise mat can have a longitudinal visible centerline 34 which can appear as a vertical or upright line down the middle of the yoga exercise mat when the yoga exercise mat is held upright, lengthwise and vertical. A transverse horizontal lateral shorter alignment line 36 can be perpendicular to the centerline. The longitudinal centerline and traverse alignment line can cooperate with each other to provide yoga exercise alignment indicia (guiding indicia),”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 20200108289) in view of Cintas et al (US 20120227181).
Regarding Claim 8, Marchetti teaches the claimed invention as noted above but fails to teach wherein the planar portion further comprises a pocket attached to the second end portion, wherein the carrier is configured to be stuffed into the pocket after being decoupled from the yoga mat. Cintas et al teaches a yoga mat attached thereto a pocket 712 attached to the second end portion, wherein the carrier is configured to be stuffed into the pocket 712 (Refer to Fig. 7 Paragraph [0042]:” [0042] FIG. 7 shows a perspective view of a combination 711 of a carrying bag 712, cover 701, and mat 702 according to a preferred embodiment. The cover 701 comprises an extended lip 709 that can be attached to the carrying bag 712 via one or more fasteners 703. The carrying bag 712 comprises a receiving port 710 that can be utilized to place the rolled cover-mat combination into the carrying bag 712.”). Cintas et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Marchetti to be in view of Cintas et al such that there is attachable comprises a pocket attached to the second end portion, wherein the carrier is configured to be stuffed into the pocket for the purpose of providing storage for the device when not used. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti (US 20200108289) in view of Bova (US 20190134484).
Regarding Claim 9, Marchetti teaches the claimed invention as noted above but fails to expressly disclose wherein the planar portion 100 is composed of nylon. Bova teaches a yoga mat composed of nylon (Refer to Paragrpah [0032]:” Accordingly, in addition to the disclosed single layer embodiments of yoga mat preserver 200, multilayer embodiments are also contemplated, including the dual-layer embodiment provided in FIG. 5, wherein a first layer of the yoga mat preserver 400 is a moisture absorbent layer 420, and wherein a second layer of the yoga mat preserver 400 is a moisture resistant layer 410 (e.g., rubber, latex, vinyl, nylon, polyurethane, etc.).”). Bova is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the mat of Marchetti to be nylon since Bova teaches that such material is suitable for yoga mats for providing moisture resistance.

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2, 4, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Marchetti and Schildkraut are the closest prior arts to the claimed invention but fails to teach a method of using a carrier to securely carry a yoga mat, wherein the carrier includes a shoulder strap portion coupled to a planar portion, and wherein the planar portion includes an end portion that opposes the shoulder strap portion, a first surface and a second surface opposite the first surface, and a securing strap formed on the first surface, the method comprising: positioning the carrier on the yoga mat such that the first surface faces toward the yoga mat and the securing strap does not overlap with an edge of the yoga mat; rolling the yoga mat up toward the carrier until the end portion is entirely covered by the yoga mat; and pulling the shoulder strap through the securing strap to secure the carrier to the yoga mat. As well as wherein the securing strap is positioned near a midpoint of the planar portion between the first end portion and the second end portion, and the alignment mark is adjacent to an edge of the planar object when the first surface is in contact with the planar object before the planar object is rolled up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784